DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II (claims 9 - 18), Species 1 (fig 1) in the reply filed on December 23, 2020 is acknowledged, with thanks.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
According to MPEP 609, in nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56.  The provisions of 37 CFR 1.97 and 37 CFR 1.98 provide a mechanism by which patent applicants may comply with the duty of disclosure provided in 37 CFR 1.56. 
 Applicants and other individuals substantively involved with the preparation and/or prosecution of the patent application also may want the Office to consider information for a variety of other reasons; e.g., to make sure that the examiner has an opportunity to consider the same information that was considered by these individuals, or by another patent office in a counterpart or related patent application filed in another country.

Drawings
The drawings (fig 6) are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “116” has been used to designate both “the wall” [0054, 0055, 0061], “the flange/ flanges” [0056].
The drawings (fig 6) are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Figure 5 “shows an initial step in the forming of the insulated register box of the present invention”, and 
However,  Figure 6 “shows a further step in the process of forming the insulated register box of the present invention” but fails to show the frame (118) as disclosed in figure 5.
The frame in figure 5 discloses “the support structure 118 is a frame that has sides 120 and an interior 122” [0055]
The drawings (fig 6) are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "117", “124”, and "116" have all been used to designate the same element.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: (fig 5: (124)).

Additionally, please refer to the Specification Objections, discussed below, as they may affect the drawings. This is not a comprehensive list of the Drawing Objections.  Applicant is respectfully requested to review all of the drawings (and specifications) to assure a cohesive disclosure.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
It is respectfully asserted that there is a minor typographical error in paragraph [0030].  The fourth sentence reads, “A sheet is positioned over the portion of the expanded polymeric material across one end of the body”.  Indeed, a liner (plastic sheet) is positioned over the portion of the expanded polymeric material across one end of the body, but paragraph [0031] discloses that “the sheet is a foil material”.  Accordingly, the fourth sentence should read, “A sheet is positioned [[over]] under the portion of the expanded polymeric material across one end of the body”.
It is respectfully asserted that there is a minor typographical error in paragraph [0031].  The fifth sentence reads, “In particular, the expandable polymeric material in the sheet are cuttable so as to selectively allow one to open to the interior of the register box”.  As the (foil) sheet is between the plurality of flanges and the expandable polymeric material, accordingly, the expandable polymeric material is on the sheet.  Accordingly the fifth sentence should read “In particular, the expandable polymeric material [[in]] and the sheet are cuttable so as to selectively allow one to open to the interior of the register box”.  
In paragraphs [0055] – [0056], a support structure is disclosed.  Herein, the support structure is recited as:
“A support structure 118 is illustrated as located below the register box 110” [0055], and “the support structure 118 is a frame that has sides 120 and an interior 122 [0055]; and
 “In figure 6, the support structure 118 is place upon an underlying surface 126.  As will be described hereinafter, in the preferred embodiment of the present invention, the support structure 126 can be a carousel” [0056]; and
 “The sheet of foil material 119 can be placed upon the inner surface of the flanges 116 prior to the introduction onto the support structure 118 or after the introduction into the support structure 118. [0056]
Understanding the flanges to be extensions of the side walls, it is unclear why the placement of the sheet of foil material 119 would vary between
prior to the introduction onto the support structure 118, and
after the introduction into the support structure 118.
Each points above appear to disclose contradictory statements.  Accordingly it is unclear whether the “a support structure” is a two dimensional planar surface upon which the register box is placed (below), or if it is a three dimensional frame into which the register box is placed.  
Specification paragraphs [0054, 0055, and 0061] identify element 116 as “the wall”, but paragraph [0056] identifies element 116 as “the flange”.
Further, figure 5 discloses that register box (110) has flanges (116), but the specification states that “In figure 6, it can be seen that register box 110 has flanges 128 that extend inward from the plurality of side panels 112” [0057].  Figure 6, the only figure that discloses the polymeric sheet (117), seems to indicate that (116) could be the flanges.
Appropriate correction is required.

Claim Interpretation
Regarding the limitation “a support structure”, it is respectfully noted that disclosure is found for :
A support structure 118 is illustrated as located below the register box 110.  In the preferred embodiment of the present invention, the support structure 118 is a frame that has sides 120 and an interior 122.  After the foamed expandable polymeric material is directed generally around the side panels 112 and the wall 116, the register box 110 will be introduced into the interior 122 of support structure 118. [0055], and  
“The sheet of foil material 119 can be placed upon the inner surface of the flanges 116 prior to the introduction onto the support structure 118 or after the introduction into the support structure 118.”
It has been understood that Applicant is claiming two different embodiments of support structure 118 in independent Claims 9, disclosing “placing the register box into or onto a support structure”:
Claim 13 claims the embodiment wherein the support structure has an interior, 
the three-dimensional embodiment is disclosed in figure 5
“said support structure having an interior”
Claim 15 claims the embodiment wherein the support structure is planar 
the two-dimensional embodiment is disclosed in figures 6 and 7
“lifting the register box from said support structure
The examiner’s claim interpretation is provided to clarify the claimed support structure species.

Claim Rejections - 35 USC §112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 is rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re Claim 13, the limitation “positioning a polymeric sheet into the interior of said support structure and positioning the plurality of flanges of the register box onto a top of the polymeric sheet” is unclear. Support is found for: 
“The flange 116 can be placed directly upon a polymeric sheet 117 located on the top of the support structure 118. The polymeric material of the sheet 117 will prevent any adhesion that may occur between the expanded polymeric material 108 and the support structure 118.” [0056] and fig. 6; and
“The sheet of foil material 119 can be placed upon the inner surface of the flanges 116 prior to the introduction onto the support structure 118 or after the introduction into the support structure 118”. [0056] and fig. 6; and
“With reference to figure 6, after the foamed expandable polymeric material 108 has been introduced into the interior of the register box 110, a liner 130 is placed over the expandable polymeric material … As described herein, the liner 130 can be a plastic sheet or it can be a surface that is formed on the form 134. The purpose of the liner 130 is to allow the separation of the form 134 from the solidified expanded polymeric material 108”. [0058]
The only “sheet” that meets these imitations in the disclosure is the “sheet of foil material 119”, but this is disclosed in Claim 9 (“positioning a sheet of material within said plurality of side panels and against said plurality of flanges”).
For purposes of examination, Claim 13 has been understood as if to read, “positioning a polymeric sheet on top of said support structure and positioning the plurality of flanges of the register box onto a top of the polymeric sheet” as supported in [0056]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.  Of particular relevance is:
 Felsen (US 5,807,171) who discloses an insulated register box system (figs 2, 5: (33)), the register box having a plurality of side panels (37 – 39) arranged in a generally rectangular configuration and a plurality of flanges (fig 5: (47)) extending inwardly of said plurality of side panels at one end of the register box, the system comprising: 
an insulative material (41) (col x, lns 10 – 24) toward said plurality of side panels and toward the sheet of material; and
introducing a liner (foil facing (42)) over the insulative material within the register box; 
Coss et al (US 2,356,827), who discloses a process for insulating a box (figs 9 – 12), the box (12) having a plurality of side panels (as seen in fig 1) arranged in a generally rectangular configuration, and a plurality of flanges (chamber (20) rests on flanges of box (12), seen in fig 8) extending inwardly of said plurality of side panels at one end of the box (as seen in figs 8 – 10) the process comprising: 
flowing an insulative material ((50), via jets (26)) toward said plurality of side panels and toward the a powdered material (page 2, col 2, lns 54 – 68); 
placing the box (12) into or onto a support structure (not shown); 
introducing a liner (powdered material (page 3, col 2, ln 38: “talc”) within said plurality of side panels and against said plurality of flanges (as seen in fig 11); 
placing a form (fig 12: (60)) onto the liner into the box (12) so as to shape the insulative material within the box (12); and 
removing the form (60) and the liner from the box.
Trahan (US 3,559,560), who discloses a process for insulating a register box (figs 1 – 3), the register box having a plurality of side panels (2, 3) arranged in a generally rectangular configuration and a 
attaching an insulative material toward said plurality of side panels; and
placing the register box into or onto a support structure; 
Rosal (US 2008/0045137), who discloses a process for insulating a register box (20), the register box having a plurality of side panels (21) arranged in a generally rectangular configuration and a plurality of flanges (28) extending outwardly of said plurality of side panels at one end of the register box, the process comprising: 
flowing an insulative material (23) toward said plurality of side panels [0033]; 
placing the register box into or onto a support structure [0031];
Sobotka (US 2016/0102183), who discloses a process for insulating a box (fig 3C, 3D, 3E: (30)), the box having a plurality of side panels (42a-d) arranged in a generally rectangular configuration, the process comprising: 
positioning a material (silicone) [0039] within a plurality of mould (38A) side panels; 
flowing polyurethane moulding foam material [0032] toward said plurality of side panels and toward the material; 

    PNG
    media_image1.png
    666
    1084
    media_image1.png
    Greyscale

placing mould
introducing a material (silicone) over the flowed polyurethane moulding foam material within the mould; 
placing a form (36B) onto the liner into the mould (38A) so as to shape the expandable polymeric material within the mould (38A); and 
removing the form (36B) and the liner from the mould (38A).
 Fanelli (US 8,667,995), who discloses process for insulating a register box (30), the register box having a plurality of side panels (each side of (31)) arranged in a generally rectangular configuration and a plurality of flanges (32) extending inwardly of said plurality of side panels at one end of the register box, the process comprising: 
positioning a material (coating 42) within said plurality of side panels (“adhesively coated” (col 7, lns 20, 21)) and against said plurality of flanges; and
applying a polyurethane foam material (33) (col 7, ln 6, ln 20 – 24) toward said plurality of side panels and toward the material.

    PNG
    media_image2.png
    303
    317
    media_image2.png
    Greyscale


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762